Name: Commission Regulation (EEC) No 3341/85 of 28 November 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 11 . 85 Official Journal of the European Communities No L 318/37 COMMISSION REGULATION (EEC) No 3341/85 of 28 November 1985 fixing the amount of the subsidy on oil seeds proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2881 /85 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 1 36/66/EEC was fixed by Regulation (EEC) No 2881 /85 Q, as last amended by Regulation (EEC) No 3269/85 0 ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for December 1985, January, February, March and April 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for November, December 1985, January, February, March and April 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. The amount of the subsidy in the case of advance fixing for November, December 1985, January, February, March and April 1986 for colza and rape seed will, however, be confirmed or replaced as from 29 November 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for December 1985, January, February, March and April 1986 for colza and rape seed. Article 2 This Regulation shall enter into force on 29 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No L 132, 21 . 5 . 1983, p. 33 . O OJ No L 137, 27. 5 . 1985, p. 1 . O OJ No L 167, 25 . 7. 1972, p. 9 . {*) OJ No L 143, 30 . 5. 1984, p. 4. f) OJ No L 277, 17 . 10 . 1985, p. 18 . (8) OJ No L 311 , 22. 11 . 1985, p . 32. (9) OJ No L 266, 28 . 9 . 1983, p. 1 . No L 318/38 Official Journal of the European Communities 29 . 11 . 85 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU)^) 26,388 26,908 25,662 25,967 24,998 25,518 2. Final aids (') l Seeds harvested and processed in : || IIIl  Federal Republic of Germany (DM) 64,40 65,64 62,81 63,70 61,50 63,23  Netherlands (Fl) 72,57 73,97 70,75 71,75 69,27 71,15  BLEU (Bfrs/Lfrs) 1 224,71 1 248,85 1 191,02 1 204,25 1 159,22 1 176,01  France (FF) 182,47 186,11 176,85 178,29 171,28 174,93  Denmark (Dkr) 222,05 226,43 215,95 218,51 210,36 214,21  Ireland ( £ Irl) 19,794 20,184 19,246 19,432 18,702 18,982  United Kingdom ( £) 16,304 16,626 15,853 16,042 15,441 15,593  Italy (Lit) 37 459/ 38 227 36 063 36 319 34 746 35 295  Greece (Dr) 1 977,19 2 030,41 1 843,68 1 867,69 1 718,60 1 771,82 (l) On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council's decision. ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 30,763 31,378 33,121 34,097 34,629 2. Final aids IIIIIIII| Seeds harvested and processed in : || \I  Federal Republic of Germany (DM) 75,26 76,73 80,83 83,30 84,58  Netherlands (Fl) 84,80 86,46 91,05 93,83 95,26  BLEU (Bfrs/Lfrs) 1 427,77 1 456,31 1 537,21 1 581,47 1 606,16  France (FF) 212,45 216,75 228,67 234,79 238,50  Denmark (Dkr) 258,87 264,05 278,71 286,93 291,40  Ireland ( £ Irl) 23,076 23,537 24,840 25,525 25,924  United Kingdom ( £) 19,005 19,385 20,464 21,069 21,398  Italy (Lit) 43 466 44 375 46 835 48 114 48 895  Greece (Dr) 2 215,93 2 278,87 2 495,07 2 607,06 2 658,73 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,209750 2,203050 2,197110 2,191040 2,191040 2,173300 Fl 2,486860 2,482050 2,477750 2,473190 2,473190 2,459920 Bfrs/Lfrs 44,674100 44,689100 44,701700 44,710500 44,710500 44,720000 FF 6,733570 6,737730 6,743450 6,750370 6,750370 6,788040 Dkr 7,983250 7,989840 7,997020 8,002710 8,002710 8,010540 £ Irl 0,714458 0,715512 0,716746 0,718125 0,718125 0,722280 £ 0,590508 0,592228 0,593794 0,595460 0,595460 0,599308 Lit 1 492,41 1 501,49 1 508,53 1 515,46 1 515,46 1 533,75 Dr 130,07690 130,09370 130,10980 130,11090 130,11090 130,07160